DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-27 and 33-36, wherein the species of at least one graft copolymer (A-1) is poly(acrylonitrile-styrene-acrylic ester) (ASA); and of at least one additional thermoplastic polymer is poly(styrene-acrylonitrile) (SAN) in the reply filed on 11/16/2021 is acknowledged.

Scope of the Elected Invention
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 16-27 and 33-36, wherein the species of:
at least one graft copolymer (A-1) is ASA; and 
at least one additional thermoplastic polymer is SAN

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18, 20–23, and 33–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2010/0048798 A1) as evidenced by Duckett, D., “Siloxane masterbatches to improve aesthetics and performance of thermoplastic elastomers,” TPE 2004, Seventh Int’l Conf. on New Opportunities for Thermoplastic Elastomers, Sept. 15-16, 2004, 211-218, abstract.
	With respect to claim 16, 18, 33-36, You at Examples 1-3 in Table 1 contain 99 weight percent of a styrene-based composition comprising poly(acrylonitrile-butadiene-styrene) (ABS), acrylic resin, and styrene-acrylonitrile (SAN resin); and 1 weight percent of a polysiloxane masterbatch (MB50-007 (Dow Corning)), where MB50-007 contains polydimethylsiloxane as evidenced by Duckett 211-218.  [0067]–[0073].
	With respect to claim 20, You at Examples 1-3 in Table 1 contain styrene-acrylonitrile (SAN) resin.
	With respect to claim 21, You at [0073] employ a commercial polysiloxane masterbatch, MB50-007 (Dow Corning), where the polysiloxane has a weight average molecular weight of about 300158 g/mol as evidenced by Duckett 211-218.
	With respect to claims 22 and 23, You at [0055] specifies an embodiment where the poylsiloxane masterbatches contain polydimethylsiloxane.  The Examples at [0073] employ a commercial polysiloxane masterbatch, MB50-007 (Dow Corning), which contain a polydimethysiloxane as evidenced by Duckett 215.

Claim(s) 16, 18-20, 22, 23, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel et al. (US 2011/0152418 A1).
	With respect to claims 16, 18, 20, and 33-36, Examples 2–4 of Eckel contain 84.4 to 88.4 weight percent of mixture of an ABS polymer, polycarbonate SAN, with 1 to 5 weight percent of a polyorganosiloxane (PDMS).
	With respect to claim 19, Examples 2–4 of Eckel contain an ABS polymer having a mean particle size of 350 nm.  [0165], Table 1.
	With respect to claims 22 and 23, Examples 2–4 of Eckel contain polydimethylsiloxane as Component D1.  [0169], Table 1.

Claim(s) 16, 18, 20, 21, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al. (CN 1044797273 A, machine translation).
	With respect to claims 16, 18, and 20, Shan at Examples 1-4 each contain 90 to 98 weight percent of a styrene-based polymer composition comprising ABS and SAN with 2 to 10 weight percent of a high-molecular weight polysiloxane masterbatch. [0043], Table.
	With respect to claim 21, Shan employs a polysiloxane having a weight average molecular weight of 700,000 g/mol in Examples 1-4.  [0029], [0032].
	With respect to claims 33-36, Shan at Example 4 contains 1.4 weight percent of a polysiloxane compound (as calculated from 2 percent polysiloxane masterbatch containing 70 weight percent of polysiloxane).  Table 1, [0032]. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 24-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over You et al. (US 2010/0048798 A1) as evidenced by Duckett, D., “Siloxane masterbatches to improve aesthetics and performance of thermoplastic elastomers,” TPE 2004, Seventh Int’l Conf. on New Opportunities for Thermoplastic Elastomers, Sept. 15-16, 2004, 211-218.
	The disclosure of You as evidence by Duckett as discussed above is herein incorporated by reference.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
	With respect to claim 24, You teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound as claimed and within the claimed ranges, but is silent as to the residual gloss of the surface after abrasion as effected according to PV3975 as compared to a non-abraded composition.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, You teaches a composition that is identical to that presently claimed and, so, the claimed residual gloss after abrasion of the surface would be inherent to the surface of the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while You does not directly disclose a residual gloss after abrasion, since each of the claimed components is present and 
	With respect to claim 25, You teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the melt-volume flow rate (MVR) (200 ml/10 min. according to ISO 1133) of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, You teaches a composition that is identical to that presently claimed and, so, the claimed MVR would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while You does not directly disclose a MVR, since each of the claimed components is present and rendered obvious by the teachings of You, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a MVR within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 26, You teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Vicat softening temperature of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, See MPEP 2112.01.  In this case, You teaches a composition that is identical to that presently claimed and, so, the claimed Vicat softening temperature would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while You does not directly disclose a Vicat softening temperature, since each of the claimed components is present and rendered obvious by the teachings of You, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Vicat softening temperature within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 27, You teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, You teaches a composition that is identical to that presently claimed and, so, the claimed Charpy notched impact strength would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while You does not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of You, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 24-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckel et al. (US 2011/0152418 A1)
	The disclosure of Eckel as discussed above is herein incorporated by reference.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
	With respect to claim 24, Eckel teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound as claimed and within the claimed ranges, but is silent as to the residual gloss of the surface after abrasion as effected according to PV3975 as compared to a non-abraded composition.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Eckel teaches a composition that is identical to that presently claimed and, so, the claimed residual gloss after abrasion of the surface would be inherent to the surface of the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Eckel does not directly disclose a residual gloss after abrasion, since each of the claimed components is present and rendered obvious by the teachings of Eckel, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the surface to possess a residual gloss within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 25, Eckel teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the melt-volume flow rate (MVR) (200 ml/10 min. according to ISO 1133) of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Eckel teaches a composition that is identical to that presently claimed and, so, the claimed MVR would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Eckel does not directly disclose a MVR, since each of the claimed components is present and rendered obvious by the teachings of Eckel, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a MVR within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 26, Eckel teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Vicat softening temperature of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Eckel teaches a composition that is identical to that presently claimed and, so, the claimed Vicat softening temperature would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Eckel does not directly disclose a Vicat softening temperature, since each of the claimed components is present and rendered obvious by the teachings of Eckel, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Vicat softening temperature within the claimed range after abrasion.  Since the USPTO does not have 
	With respect to claim 27, Eckel teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Eckel teaches a composition that is identical to that presently claimed and, so, the claimed Charpy notched impact strength would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Eckel does not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Eckel, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 24-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al. (CN 1044797273 A, machine translation).
	The disclosure of Shan as discussed above is herein incorporated by reference.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	

	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Shan teaches a composition that is identical to that presently claimed and, so, the claimed residual gloss after abrasion of the surface would be inherent to the surface of the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Shan does not directly disclose a residual gloss after abrasion, since each of the claimed components is present and rendered obvious by the teachings of Shan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the surface to possess a residual gloss within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 25, Shan teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the melt-volume flow rate (MVR) (200 ml/10 min. according to ISO 1133) of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Shan teaches a composition that is identical to that presently claimed and, so, the claimed MVR would be inherent to the disclosed composition.

	With respect to claim 26, Shan teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Vicat softening temperature of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Shan teaches a composition that is identical to that presently claimed and, so, the claimed Vicat softening temperature would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Shan does not directly disclose a Vicat softening temperature, since each of the claimed components is present and rendered obvious by the teachings of Shan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Vicat softening temperature within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 27, Shan teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Shan teaches a composition that is identical to that presently claimed and, so, the claimed Charpy notched impact strength would be inherent to the disclosed composition.
	Alternatively, assuming the compositions are only substantially similar, while Shan does not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Shan, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim Rejections - 35 USC § 103
Claims 16-18, 20, 22-27, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 10486943 A, machine translation).
	With respect to claims 16-18, 20, and 33-36, Luo at claim 1 discloses a high blackness, flame-proof ABS resin with high gloss comprising: 20 to 60 parts ABS rubber powder, 40-80 parts styrene-acrylonitrile powder (AS), 0.1 to 1 parts of a lubricant, and 0.1 to 5 parts of carbon black, along with other additives (2 to 6 parts fire retarding synergist, 5 to 50 parts bromine flame retardant, 0.1 to 1 parts thermostabilizer, 0.1 to 1 parts antioxidant, 0.1 to 2 parts carbon black dispersant).  The examples employ a commercial polydimethysiloxane (T-0004) as lubricant.
	Luo differs from the present claims only because it discloses amounts of at least one styrene-based polymer composition; organopolysiloxane compound; colorant, dye, or pigment; and at least one further additive that overlap the claimed ranges of each.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Accordingly, given that Luo teaches a thermoplastic composition containing each of the claimed components in amounts that overlap the claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
	With respect to claim 22 and 23, Luo at claim 7 specifies dimethyl-silicon oil as lubricant.  The examples employ a commercial polydimethysiloxane (T-0004).
	With respect to claim 24, Luo teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound as claimed and within the claimed ranges, but is silent as to the residual gloss of the surface after abrasion as effected according to PV3975 as compared to a non-abraded composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Luo teaches a composition that is substantially similar to that presently claimed.
	While Luo does not directly disclose a residual gloss after abrasion, since each of the claimed components is present and rendered obvious by the teachings of Luo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the surface to possess a residual gloss within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 25, Luo teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the melt-volume flow rate (MVR) (200 ml/10 min. according to ISO 1133) of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Luo teaches a composition that is substantially similar to that presently claimed.
	While Luo does not directly disclose a MVR, since each of the claimed components is present and rendered obvious by the teachings of Luo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a MVR within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 26, Luo teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Vicat softening temperature of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Luo teaches a composition that is substantially similar to that presently claimed.
	While Luo does not directly disclose a Vicat softening temperature, since each of the claimed components is present and rendered obvious by the teachings of Luo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Vicat softening temperature within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 27, Luo teaches a thermoplastic polymer composition containing at least one styrene-based polymer composition (A) and at least one organopolysiloxane compound within the claimed ranges but is silent as to the Charpy notched impact strength of the composition as compared to one without the at least one polyorganopolysiloxane compound (B).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Luo teaches a composition that is substantially similar to that presently claimed.
	While Luo does not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Luo, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a Charpy notched impact strength within the claimed range after abrasion.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 16-22 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 teaches, in relevant part, a thermoplastic polymer composition (P) comprising:
	(A) up to 99.75 wt.-% of at least one styrene-based polymer composition (A) comprising at least one graft copolymer (A-1);
	(B) 0.25 to 5 wt.-% of at least one organopolysiloxane compound;
	(C) 0 to 10 wt.-% of at least one colorant, dye or pigment; and
	(D) 0 to 3 wt.-% of at least one further additive,
wherein the constituents (A) to (D) sum up to 100 wt.-% of the thermoplastic polymer composition (P); and wherein
	the styrene-based polymer composition (A) comprises 20 to 60 wt.-% of at least one styrene-based graft copolymer (A-1) and 40 to 80 wt.-% of at least one thermoplastic polymer (A-2) selected from poly(styrene-acrylonitrile) (SAN), poly(α-methyl styrene-acrylonitrile) (AMSAN), and mixtures thereof;
	the at least one organopolysiloxane compound (B) has a weight average molecular weight Mw of 20,000 g/mol to 100,000 g/mol, determined by gel permeation chromatography (GPC) relative to polystyrene as standard and THF as solvent;
	wherein the at least one organopolysiloxane compound (B) is a block copolymer comprising blocks of polysiloxane moieties comprising repeating units having the following formula (Ia):

    PNG
    media_image1.png
    137
    142
    media_image1.png
    Greyscale

1 is independently selected from a linear or branched, saturated or unsaturated 	hydrocarbon group having 1 to 10 carbon atoms, and blocks of polyester and/or polyolefin moieties; and
	the at least one graft copolymer (A-1) is selected from a poly(acrylonitrile-butadiene-styrene) (ABS) having an average particle size D50 of the rubber particles in the ABS copolymer from 50 to 750 nm, a poly(acrylonitrile-styrene-acrylic ester) (ASA) having an average particle size D50 of the rubber particles in the ASA copolymer from 50 to 1000 nm, and mixtures thereof, wherein the average particle size is determined using an ultracentrifuge.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 19 teaches that the above thermoplastic polymer composition (P) is such that the surface of the thermoplastic polymer composition (P) has a residual gloss of more than 25% after abrasion was effected according to norm PV3975 compared to the surface of the non-abraded thermoplastic polymer composition (P).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 21 teaches that the melt volume-flow rate (MVR, 220 ml/10 min according to ISO 1133) of the thermoplastic polymer composition (P) is increased by a factor of at least 1.15 compared to the melt volume-flow rate of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).


Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 22 teaches that the Vicat softening temperature (VST B50, according to DIN EN ISO 306) of the thermoplastic polymer composition (P) is reduced by less than 5° C. compared to the Vicat softening temperature of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/632920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 23 teaches that the Charpy notched impact strength of the thermoplastic polymer composition (P) is reduced by less than 4 kJ/m2, compared to the Charpy notched impact strength of a thermoplastic polymer composition which does not comprise the at least one organopolysiloxane compound (B).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-19 and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 17/251324 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 27, in relevant part, teaches a molding mass (P) comprising:
(A) 80 to 99.5 wt.-% of at least one thermoplastic polymer composition (A) comprising:
50 of the rubber particles in the ASA copolymer from 50 to 1000 nm, wherein the average particle size is determined by scattered light measurement;
	(A-2) 20 to 95 wt.-%, based on the thermoplastic polymer composition (A), of at least one thermoplastic matrix (A-2) comprising 18 to 45 wt.-% of at least one vinyl cyanide and 55 to 82 wt.-% of at least one vinylaromatic; and
	(A-3) 0 to 75 wt.-%, based on the thermoplastic polymer composition (A), of at least one additional thermoplastic polymer (A-3);
(B) 0.5 to 5 wt.-% of at least one organopolysiloxane compound (B);
(C) 0 to 10 wt.-% of at least one colorant, dye, or pigment (C); and
(D) 0 to 5 wt.-% at least one further additive (D),
wherein the constituents (A) to (D) sum up to 100 wt.-% of the molding mass (P)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 2008/0242779 A1 is cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763